Title: From Thomas Jefferson to John Taylor, 4 June 1798
From: Jefferson, Thomas
To: Taylor, John


          
            Th: Jefferson to J. Taylor.
            Philadelphia June 4. 98.
          
          I now inclose you mr Martin’s patent. a patent had actually been made out on the first description, and how to get this suppressed and another made for a second invention without a second fee was the difficulty. I practised a little art in a case where honesty was really on our side & nothing against us but the rigorous letter of the law, and having obtained the 1st. specification, and got the 2d. put in it’s place, a second patent has been formed which I now inclose with the first specification.—I promised you long ago a description of a mould board. I now send it. it is a press copy & therefore dim. it will be less so by putting a sheet of white paper behind the one you are reading. I would recommend to you first to have a model made of about 3. I. to the foot, or ¼ the real dimensions, and to have two blocks, the 1st. of which, after taking out the pyramidal piece, & sawing in crosswise above & below, should be preserved in that form, to instruct workmen in making the  large & real one. the 2d. block may be carried through all the operations, so as to present the form of the mould board complete. if I had an opportunity of sending you a model I would do it. it has been greatly approved here, as it has been before by some very good judges at my house, where I have used it for 5. years with entire approbation.
          Mr. New shewed me your letter on the subject of the patent, which gave me an opportunity of observing what you said as to the effect with you of public proceedings, and that it was not unusual now to estimate the separate mass of Virginia and N. Carolina, with a view to their separate existence. it is true that we are compleatly under the saddle of Massachusets & Connecticut, and that they ride us very hard, cruelly insulting our feelings as well as exhausting our strength and substance. their natural friends, the three other Eastern states, join them from a sort of family pride, and they have the art to divide certain other parts of the Union, so as to make use of them to govern the whole. this is not new. it is the old practice of despots to use a part of the people to keep the rest in order. and those who have once got an ascendancy, and possessed themselves of all the resources of the nation, their revenues and offices, have immense means for retaining their advantages. but our present situation is not a natural one. the body of our countrymen is substantially republican through every part of the union. it was the irresistable influence & popularity of Genl. Washington played off by the cunning of Hamilton which turned the government over to antirepublican hands, or turned the republican members chosen by the people into anti-republicans. he delivered it over to his successor in this state, and very untoward events since, improved with great artifice, have produced on the public mind the impression we see. but still, I repeat it, this is not the natural state. time alone would bring round an order of things more correspondent to the sentiments of our constituents. but are there not events impending which will do it within a few months? the invasion of England, the public and authentic avowal of sentiments hostile to the leading principles of our constitution. the prospect of a war in which we shall stand alone, landtax, stamp-tax, increase of public debt &c. be this as it may, in every free & deliberating society, there must from the nature of man be opposite parties, & violent dissensions & discords; and one of these for the most part must prevail over the other for a longer or shorter time. perhaps this party division is necessary to induce each to watch & debate to the people the proceedings of the other. but if on a temporary superiority of the one party, the other is to resort to a scission of the union, no federal government can ever exist. if to rid ourselves of the present rule of Massachusets & Connecticut, we break the union, will the evil stop there? suppose the N. England states  alone cut off, will our natures be changed? are we not men still to the South of that, & with all the passions of men? immediately we shall see a Pennsylvania & a Virginia party arise in the residuary confederacy, and the public mind will be distracted with the same party spirit. what a game too will the one party have in their hands by eternally threatening the other that unless they do so & so, they will join their Northern neighbors. if we reduce our Union to Virginia & N. Carolina, immediately the conflict will be established between the representatives of these two states, and they will end by breaking into their simple units. seeing therefore that an association of men who will not quarrel with one another is a thing which never yet existed, from the greatest confederacy of nations down to a town meeting or a vestry, seeing that we must have somebody to quarrel with, I had rather keep our New-England associates for that purpose, than to see our bickerings transferred to others. they are circumscribed within such narrow limits, & their population so full, that their numbers will ever be the minority, and they are marked, like the Jews, with such a peculiarity of character, as to constitute from that circumstance the natural division of our parties. a little patience and we shall see the reign of witches pass over, their spells dissolve, and the people recovering their true sight, restore their government to it’s true principles. it is true that in the mean time we are suffering deeply in spirit, and incurring the horrors of a war, & long oppressions of enormous public debt. but who can say what would be the evils of a scission and when & where they would end? better keep together as we are, hawl off from Europe as soon as we can & from all attachments to any portions of it, and if we feel their power just sufficiently to hoop us together, it will be the happiest situation in which we can exist. if the game runs sometimes against us at home, we must have patience, till luck turns, & then we shall have an opportunity of winning back the principles we have lost. for this is a game where principles are the stake. better luck therefore to us all, and health happiness & friendly salutations to yourself. Adieu.
          
            P.S. it is hardly necessary to caution you to let nothing of mine get before the public. a single sentence got hold of by the Porcupines will suffice to abuse & persecute me in their papers for months.
          
        